     Case 2:16-cr-00049-WBS-DB Document 82 Filed 02/02/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA,                          No. 2:16-cr-0049 WBS DB 1
12                       Respondent,
13            v.                                         ORDER
14    CARLOS SANCHEZ,
15                       Movant.
16

17          Movant, a federal prisoner proceeding pro se, has filed a motion to vacate, set aside, or

18   correct his sentence pursuant to 28 U.S.C. § 2255. (ECF No. 79.) Movant alleges he is entitled to

19   relief based on a violation of his Sixth Amendment right to effective assistance of counsel. Since

20   movant may be entitled to the requested relief if he can establish a violation of his constitutional

21   rights, respondent is directed to file an answer within sixty days of the effective date of this order.

22   See Rule 4, Rules Governing Section 2255 Proceedings.

23          Respondent shall include with the answer any and all transcripts or other documents

24   relevant to the determination of the issues presented in the motion. Rule 5, Rules Governing

25   Section 2255 Proceedings. Movant’s traverse, if any, is due on or before thirty days from the date

26   respondent’s answer is filed.

27   ////

28   ////
                                                         1
     Case 2:16-cr-00049-WBS-DB Document 82 Filed 02/02/21 Page 2 of 2


 1           The Clerk of the Court shall serve a copy of this order, together with a copy of movant’s

 2   motion, on the United States Attorney or his authorized representative.

 3           IT IS SO ORDERED

 4   Dated: February 1, 2021

 5

 6

 7

 8

 9

10

11

12
     DB:12
13   DB:1/Orders/Prisoner/Habeas/sanc0049.206


14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
